Name: 81/230/EEC: Commission Decision of 24 March 1981 concerning a special case arising from the implementation of Regulation (EEC) No 167/80 in respect of delivery of a consignment of butteroil as food aid (Only the English and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-04-15

 Avis juridique important|31981D023081/230/EEC: Commission Decision of 24 March 1981 concerning a special case arising from the implementation of Regulation (EEC) No 167/80 in respect of delivery of a consignment of butteroil as food aid (Only the English and Dutch texts are authentic) Official Journal L 103 , 15/04/1981 P. 0050 - 0050****( 1 ) OJ NO L 148 , 28 . 6 . 1968 , P . 13 . ( 2 ) OJ NO L 43 , 15 . 2 . 1977 , P . 1 . ( 3 ) OJ NO L 363 , 31 . 12 . 1980 , P . 50 . ( 4 ) OJ NO L 20 , 26 . 1 . 1980 , P . 22 . COMMISSION DECISION OF 24 MARCH 1981 CONCERNING A SPECIAL CASE ARISING FROM THE IMPLEMENTATION OF REGULATION ( EEC ) NO 167/80 IN RESPECT OF DELIVERY OF A CONSIGNMENT OF BUTTEROIL AS FOOD AID ( ONLY THE ENGLISH AND DUTCH TEXTS ARE AUTHENTIC ) ( 81/230/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 804/68 OF 27 JUNE 1968 ON THE COMMON ORGANIZATION OF THE MARKET IN MILK AND MILK PRODUCTS ( 1 ), AS LAST AMENDED BY THE ACT OF ACCESSION OF GREECE , AND IN PARTICULAR ARTICLE 6 ( 7 ) THEREOF , WHEREAS , UNDER REGULATION ( EEC ) NO 303/77 OF 14 FEBRUARY 1977 LAYING DOWN GENERAL RULES FOR THE SUPPLY OF SKIMMED-MILK POWDER AND BUTTEROIL AS FOOD AID ( 2 ), AS LAST AMENDED BY REGULATION ( EEC ) NO 3474/80 ( 3 ), THE SUCCESSFUL TENDERER IS REQUIRED TO MANUFACTURE THE BUTTEROIL TO BE DELIVERED EXCLUSIVELY OUT OF BUTTER MADE AVAILABLE TO THEM FOR THE PURPOSE BY THE INTERVENTION AGENCY ; WHEREAS , IN ACCORDANCE WITH COMMISSION REGULATION ( EEC ) NO 167/80 ( 4 ), A CONSIGNMENT COMPRISING 500 TONNES OF BUTTEROIL WAS TO BE DELIVERED BY THE SUCCESSFUL TENDERER WHICH WAS TO MANUFACTURE THAT BUTTEROIL IN THE NETHERLANDS FROM BUTTER COMING FROM BRITISH INTERVENTION STOCKS AND DELIVER IT TO THE PORT OF EMBARKATION ; WHEREAS THE NETHERLANDS DEPARTMENT RESPONSIBLE HAS REFUSED TO ISSUE THE QUALITY CERTIFICATE PURSUANT TO ARTICLE 11 ( 1 ) OF REGULATION ( EEC ) NO 303/77 IN RESPECT OF A CONSIGNMENT OF 125 TONNES OF BUTTEROIL ON THE GROUND OF INSUFFICIENT QUALITY ; WHEREAS IT IS THEREFORE APPROPRIATE TO ENABLE THE SUCCESSFUL TENDERER TO DELIVER A REPLACEMENT SUPPLY , TO BE OBTAINED FROM BUTTER ON THE MARKET , SO THAT THE SAID TENDERER CAN FULFIL ITS OBLIGATION TOWARDS THE COMMUNITY TO DELIVER A TOTAL OF 500 TONNES OF BUTTEROIL ; WHEREAS IT IS FURTHERMORE DESIRABLE THAT THE BUTTEROIL MANUFACTURED FROM BUTTER FROM BRITISH INTERVENTION STOCK BE LEFT AT THE DISPOSAL OF THAT TENDERER ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE MANAGEMENT COMMITTEE FOR MILK AND MILK PRODUCTS , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . NOTWITHSTANDING THE PROVISIONS OF REGULATION ( EEC ) NO 167/80 IN RESPECT OF CONSIGNMENT H , THE NETHERLANDS INTERVENTION AGENCY IS HEREBY AUTHORIZED TO PERMIT THE SUCCESSFUL TENDERER TO REPLACE CONSIGNMENT H BY A QUANTITY OF BUTTEROIL OF UP TO 125 TONNES MANUFACTURED FROM BUTTER OR CREAM PURCHASED ON THE MARKET . THE REPLACEMENT DELIVERY SHALL BE MADE NOT LATER THAN 30 APRIL 1981 IN ACCORDANCE WITH THE CONDITIONS FOR THE DELIVERY AS ORIGINALLY ENVISAGED . 2 . AS SOON AS THE SUCCESSFUL TENDERER HAS CARRIED OUT THE REPLACEMENT DELIVERY , PURSUANT TO PARAGRAPH 1 , TO BANGLADESH , THE NETHERLANDS INTERVENTION AGENCY SHALL PLACE AT THE DISPOSAL OF THAT TENDERER THE CORRESPONDING QUANTITY OF BUTTEROIL MANUFACTURED FROM BUTTER FROM BRITISH INTERVENTION STOCK . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS AND THE UNITED KINGDOM . DONE AT BRUSSELS , 24 MARCH 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION